NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JAMAR JAMES EVANS,                               No. 08-16169

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00126-OWW-
                                                 DLB
  v.

ATWATER POLICE DEPARTMENT,                       MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Jamar James Evans appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging excessive force during his arrest.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Barnett v.

Centoni, 31 F.3d 813, 815 (9th Cir. 1994) (per curiam). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In opposition to summary judgment, Evans contended that the district court

lacked jurisdiction to hear his § 1983 action because of California Government

Code § 945.3. The district court properly concluded that it had jurisdiction to

consider Evans’s action. See Harding v. Galceran, 889 F.2d 906, 908 (9th Cir.

1989) (California Government Code § 945.3 does not prohibit a § 1983 action).

      Evans’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   08-16169